Citation Nr: 1630451	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1978 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In February 2015, the Board remanded the claims for additional development, including a VA psychiatric examination. Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand, the Veteran was afforded a VA psychiatric examination in June 2015.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The June 2015 VA examiner diagnosed the Veteran with PTSD and schizoaffective disorder.  The VA examiner stated that the Veteran's PTSD "is more likely than not caused by severe childhood abuse."  She indicated that the specific cause of schizoaffective disorder was unknown. The examiner also acknowledged that there was sufficient evidence of a personal assault/MST during service but indicated that she could not provide an opinion on whether PTSD or schizoaffective disorder was aggravated during service. 

The Board finds that a remand is necessary to obtain a new VA examination  by a different examiner that complies with the Board's February 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination (with a new examiner, i.e., not A.G., Psy.D)  to determine the nature and etiology of his acquired psychiatric disorders.  The entire electronic record, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

The VA examiner should note that the Board finds that the Veteran's report of an MST during service is credible, and should be assumed to have happened as reported.

a) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's July 2010 emergency records for psychiatric treatment from the Nashville VA facility, which detail the Veteran's treatment and also several potential stressors.

ii) The Veteran's records from Centerstone Community Mental Health Care Centers from 2000 to 2006, particularly records from December 2000, July 2001, and November 2001, which describe several of the Veteran's potential stressors, and records from October 2006, detailing the Veteran's then-current and past diagnoses from that facility.

iii) The Veteran's January 2001 and November 2001psychiatric treatment records from the Dede Wallace Center, detailing the Veteran's treatment and discussing events that could be potential stressors.

iv) The Veteran's April 2006 records from Nashville General Hospital, detailing the some of the Veteran's potential stressors.

v) All four of the Veteran's Form 9 appeals forms, which contain lay evidence of the Veteran's potential stressors.

vi) The Veteran's April 2010 Notice of Disagreement, and September 2010 Notice of Disagreement and lay evidence letter, which contain lay evidence of the Veteran's stressor.

vii) The Veteran's May 2010 hearing transcript, located in the Veteran's virtual claims file.

viii) The Veteran's May 2010 COPC Chattanooga psychiatry treatment record.

ix) The Veteran's Service Treatment Records, which describe injured the Veteran sustained from fighting with another soldier.

x) The June 2015 VA examination report, which diagnosed the Veteran with PTSD and schizoaffective disorder and noted several markers supporting the Veteran's report of a personal assault/military sexual trauma (MST) during service. 

b) For the Veteran's current diagnosis of PTSD, the VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's military service, to include conceded physical and sexual abuse by his drill sergeant, either caused (in part) or permanently aggravated his PTSD. 

c) For the Veteran's current diagnosis of schizoaffective disorder, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's diagnosed schizoaffective disorder preexisted his entry into active military service.

ii) If it is found as medically undebatable that a schizoaffective disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If schizoaffective disorder is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




